Exhibit 10.21 EMPLOYMENT AGREEMENT This Employment Agreement (this "Agreement") is entered into as of July 8, 2013, by and between Tropicana Las Vegas, Inc. ("Company"), and Jason Goudie ("Employee"). Company hereby employs Employee, and Employee hereby accepts employment by the Company, as Company's Vice President of Finance/Chief Financial Officer to perform such executive managerial or administrative duties, commensurate with Employee's position, as Company may specify from time to time, during the Term (as defined in Section 1). 1. Effective Date; Term . This Agreement shall be effective on July 8, 2013 (the “Effective Date”). Subject to earlier termination as provided herein and a probationary period (“Probationary Period”) which shall consist of six (6) months following the Effective Date, the term of the Employee's employment hereunder shall commence on July 8, 2013 and terminate on July 7, 2016 (“Term”). The Company may elect to extend the term of this Agreement for an additional year by providing written notice to Employee on or before April 18, 2016. If Employee remains employed in any capacity by the Company following expiration of the Term, any such employment shall be on an at-will basis unless otherwise agreed to in a writing signed by both parties. 2. Base Salary
